Name: 93/224/EEC: Commission Decision of 29 March 1993 on the establishment of an addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new LÃ ¤nder) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  marketing;  Europe;  EU finance;  forestry
 Date Published: 1993-04-21

 Avis juridique important|31993D022493/224/EEC: Commission Decision of 29 March 1993 on the establishment of an addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new LÃ ¤nder) (Only the German text is authentic) Official Journal L 095 , 21/04/1993 P. 0038 - 0039COMMISSION DECISION of 29 March 1993 on the establishment of an addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender) (Only the German text is authentic)(93/224/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas the Commission has approved by Decision 92/78/EEC (3) the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender); Whereas the German Government submitted to the Commission on 6 March and 8 April 1992 two sectoral plans on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Regulation (EEC) No 866/90; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance und Guarantee Fund (EAGGF), Guidance Section, in implementing the plans; Whereas the Monitoring Committee for Regulations (EEC) No 866/90 and (EEC) No 867/90 adopted the amendments to the financing plan of the Community support framework on 15 July and 28 October 1992; Whereas the Committee's decisions and the adjustments to the carried-over and additional budget appropriations require a revision of the financial framework set as the Community's budgetary assistance; Whereas this addendum to the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (4); Whereas all measures which constitute the addendum are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (5); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this addendum in accordance with the specific provisions governing them; Whereas, in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (6), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The addendum to the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender) covering the period from 1 January 1991 to 31 December 1993 is hereby established. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The addendum to the Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. forestry, 2. meat, 3. milk and milk products, 4. cereals, 5. wine and alcohols, 6. fruit and vegetables (including fruit juice), 7. flowers and plants, 8. seed, 9. potatoes; (b) an indicative financing plan specifying, at constant 1993 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 460 717 555 for the whole period, and financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: /* Tables: see OJ */ The resultant national financing requirement, approximately ECU 65 466 035 for the public sector and ECU 333 475 141 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addresses to the Federal Republic of Germany. Done at Brussels, 29 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 31, 7. 2. 1992, p. 38. (4) OJ No L 185, 15. 7. 1988, p. 9. (5) OJ No L 163, 29. 6. 1990, p. 71. (6) OJ No L 374, 31. 12. 1988, p. 1.